UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4198



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JIMMY RAY GARTMAN, JR.,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-03-903)


Submitted:   November 23, 2005         Decided:     December 27, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Elizabeth Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jimmy Ray Gartman, Jr., pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2000).     The district court sentenced him to seventy-one months in

prison.     Gartman timely appealed.           Gartman’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that in his opinion there are no meritorious issues for

appeal but questioning whether the district court’s failure to

inform Gartman at his guilty plea hearing he had the right to plead

not guilty rendered his guilty plea invalid.             Gartman was informed

of his right to file a pro se supplemental brief, but he has not

filed one.     We affirm Gartman’s conviction and sentence.

             Because Gartman did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.                 See United States v.
Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”).       Rule 11(b)(1)(B) of the Federal Rules of
Criminal Procedure requires the district court, before accepting a

guilty plea, to inform the defendant that he has the right to plead

not guilty.       Gartman initially pled not guilty, but pursuant to a

plea agreement, changed his plea to guilty.              He indicated at the

Rule 11 hearing that he was not coerced into pleading guilty and

that   he   was    pleading   guilty    because    he   was   in   fact   guilty.

Although the district court failed to inform Gartman at the plea

hearing of his right to plead not guilty, the district court

                                       - 2 -
substantially complied with the requirements of Rule 11.             We find

that, under the facts of this case, the district court’s omission

did not affect Gartman’s substantial rights and therefore did not

amount to plain error.      United States v. Olano, 507 U.S. 725, 731-

32 (1993) (stating plain error standard).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Gartman’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -